 In the Matter of, AMERICAN WOOLEN COMPANY (NATIONAL AND PROVI-DENCE'MILL)andTEXTILE WORKERS UNION OF AMERICA, C. I. O.Case No. R-5000.-Decided March 06, 194.3Jurisdiction:textile manufacturing industry.Practice and Procedure:petition dismissed when petitioner did not make a suf-ficient showing of representation among employees in the alleged appropriate0unit.Mr. Spencer G. Montgomery,of Boston, Mass., for the Company.Mr. Victor Canzano,of Providence, R. I., for the C. I. O.Mr. A. M. Young,of Boston, Mass., for the A. F. of L.Mr. Gaston Le BlancandMr. Laurence Spitz,ofWoonsocket, R. I.,for the Independent.,Mr. Joseph E. Gubbiris,of counsel to the Board.DECISION,ANDORDERSTATEMENT OF THE CASEUpon petition duly filed by Textile Workers Union of America,affiliated with the C. I. 0., herein called the C. I. 0., alleging that aquestion affecting commerce has arisen concerning the representation'°,of employees of American 'Woolen Company, Providence, RhodeIsland, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeThomas H. Ramsey, Trial Examiner. Said hearing was held at Provi-dence, Rhode Island, on March 9, 1943.The Company; the C. I. 0.,Federal Textile Union 22004, affiliated with the A. F. of L., hereincalled the A. F. of L., and the Industrial Trades Union, unaffiliated,herein called the Independent, appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to. introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.48 N. L. R. B., No. 76.633 634DECISIONSOF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the followingFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe American Woolen Company, a Massachusetts corporation, withits principal executive office in New York City, is engaged in the manu-facture and sale of woolen fabrics, blankets, and yarns.The Companyowns and operates 25 mills located in several States and maintainsoffices in several cities of the United States.The National and Provi-dence Mill located at Providence, Rhode Island, is the only mill in-yolved in this proceeding.The raw materials used are woolen andother fabrics, 100 percent of which is shipped to the National andProvidenceMill from points" outside the State of -Rhode Island.Almost,all of the finished products are shipped to points outside ofthe State of Rhode Island. The sales of the Company exceeded $50,-000,000 during'the year 1942.H. THE ORGANIZATIONS INVOLVEDTextileWorkers Union of America, affiliated with the Congress ofIndustrial Organizations, the Federal Textile Union 22004, affiliated,with the American Federation of, Labor, and the Industrial TradesUnion, unaffiliated, are labor organizations admitting to membershipemployees of the Company.M. THE ALLEGED QUESTION CONCERNING REPRESENTATIONOn or about November 30, 1942, the- C. I. O. notified the Companythat it represented a majority of the Company's employees and. re-quested exclusive recognition.The Company never replied to this re-quest.On January 22, 1943, the C. I. O. filed its petition in this,proceeding.The A. F. of L. established a local among the Company's employeesin the,early part of 1939 and immediately thereafter began adjustinggrievances for the employees.The Company rejected all the demandsmade by the A. F. of L. for exclusive recognition, asserting that it wouldnot recognize the A. F. of L. unless and until it was certified by theBoard.The A. F. of L. was certified by the Board on April 25, 1940,after' winning a consent election,, and on September 3, 1940, signed acollective bargaining agreement with the Company, which" was to bein effect until February 1, 1941, and from year to year thereafter, unlessnotice of termination was given by either party in December or Jan-uary of any year.The parties commenced negotiations for a new. AMEiRICAN WOOLEN COMPANY635contract in December, 1942.1 Since the new agreement was not signedbefore the petitioners requested recognition the contract between theCompany and the A. F. of L. clearly does not constitute a bar to adetermination of representatives.The A. F. of L. contends, however, that the C. I. O. and the Inde-pendent have not made a sufficient showing of designation by the em-ployees in the alleged appropriate unit to raise a question concerningrepresentation.We find merit in this contention.A statement pre-pared by the Regional Director, introduced in evidence, discloses thefollowing : The C. I. O. submitted 241 membership cards, 173 of whichbear the names of persons whose names are on the Compay's pay rollof January 28, 1943; this pay roll shows a total of 62 names in thealleged appropriate unit.The Independent submitted 103 membershipcards, 77 of which bear the names of persons whose names are on theCompany's pay roll of January 28; 1943. The statement of the Re-gional Director also shows that'42 employees had designated both theC. 1. 0. and the Independent.Under these circumstances, we find thatthe C. I. O. and the Independent have not made a substantial showingof representation and that no question concerning the representationof 'employees of the Company has arisen within the meaning of Section9 (c) of the Act.We shall, therefore, dismiss the petition.2ORDERUpon the basis of the above findings of fact and the entire recordin the case, the National Labor Relations Board hereby, orders thatthe petition for investigation and certification of representatives ofemployees of American Woolen Company, Providence, Rhode Island,filed by Textile Workers Union,of America, affiliated with the C. I. 0.,be, and it hereby is, dismissed.i At the date of the hearing the terms of a new contract had been agreed upon but thecontract had not been signed by the Company.Evidence was adduced to the effect thatitwas to be signed on March 10, 1943.2Matter of Cominander-Larabee Millingand LocalIndustrial Union #1153, affiliated withthe Congress of Industrial,Organczat,ons,41 N. L."R. B. 957, and cases cited therein